Citation Nr: 1142703	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  09-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a compensable evaluation for left ear hearing loss.

2.  Whether new and evidence has been received to reopen a claim of service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
FINDINGS OF FACT

1.  The evidence of record shows no worse than Level I hearing acuity in the left ear.

2.  Service connection for right ear hearing loss was denied in a July 1983 rating decision on the grounds that there was no current disability.

3.  Evidence received since the July 1983 rating decision was not previously considered by agency decision makers; however, it is cumulative or redundant of evidence already of record, does not address an unestablished fact, and fails to raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for reopening a previously denied claim of service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Where a Veteran seeks to reopen a previously denied claim, the notice must inform the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO's December 2007 letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issues on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A VA audiological examination was conducted in January 2008.  This examination was performed by VA examiner who had reviewed the history of his bilateral hearing loss with the Veteran, examined the Veteran, and included rationales for the conclusions reached.  The examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that this examination was inadequate, and there is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I.  Increased Evaluation for Left Ear Hearing Loss

The Veteran is seeking a compensable evaluation for his service-connected left ear hearing loss.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Lewinski, 1 Vet. App. 282 (1991).  Staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from level I to level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

A July 1983 rating decision granted service connection at a noncompensable evaluation for left ear hearing loss, effective March 1983. 

In September 2007, the Veteran filed his present claim seeking a compensable evaluation for his service-connected left ear hearing loss.  

In January 2008, the Veteran underwent a VA audiological examination.  The VA examination report included a history of the Veteran's left ear hearing loss.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
20
25
LEFT
15
20
30
50
50

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 15 decibels in the right ear and 38 decibels in the left ear.  Speech recognition ability was 100 percent in both the right and left ears.  

When evaluating impaired hearing which is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I for purposes of applying Table VII, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f)

The January 2008 VA audiological examination demonstrates that under Table VI of the Rating Schedule, the Veteran's left ear hearing impairment has been manifested by Level I hearing acuity.  See 38 C.F.R. § 4.85, Table VI.  The left ear hearing loss shown by this examination does not qualify as an exceptional pattern of hearing impairment pursuant to 38 C.F.R. § 4.86(a).  Using Table VII, Level I hearing acuity in the service-connected left ear and Level I hearing acuity in the nonservice-connected right ear results in a noncompensable evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

Pursuant to 38 C.F.R. § 3.383(f), special consideration for hearing impairment is provided when service-connected single ear hearing loss warrants a disability rating of 10 percent or more and the other, nonservice-connected, ear meets the criteria for hearing loss under 38 C.F.R. 3.385.  The severity of Veteran's service-connected left ear hearing loss does not meet this standard, and special consideration under the provisions of 38 C.F.R. § 3.383 is not warranted.

A compensable rating for left ear hearing loss is not warranted.

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required, there is no need to go to the second and third steps, and the analysis stops.  Id.

The schedular criteria reasonably describe the Veteran's disability level and symptomatology.  A compensable rating is provided for certain audiological findings, but the medical evidence reflects that those findings are not present in this case.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Accordingly, referral for extraschedular evaluation of the Veteran's service-connected left ear hearing loss is not warranted.  Thun, 22 Vet. App. at 115.  

At no time has the left ear hearing loss warranted a compensable evaluation and staged ratings are not warranted.  See Hart, supra.

II. New and Material Evidence to Reopen Claim

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for right ear hearing loss was denied in a July 1983 rating decision on the grounds that no current condition was shown.  

Since July 1983, the report of a January 2008 VA audiological examination has been associated with the claims file.  

The evidence received since July 1983 is new in the sense that it was not part of the file at the time of that decision.  However, it is not material.  The findings on the January 2008 VA audiological evaluation do not show right ear hearing loss for VA purposes under 38 C.F.R. § 3.385.  

"In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no current right ear hearing loss has been shown, there is no reasonable possibility of substantiating the claim raised, and reopening is not warranted.

The Veteran has expressed his belief that he currently has right ear hearing loss attributable to service.  As a layperson, the Veteran is not competent to state that he currently has right ear hearing loss which meets VA standards for a hearing loss disability under 38 C.F.R. § 3.385.  These statements are not new in that they essentially restate the contentions of his original claim.  He has provided no basis on which the Board can consider there to be a reasonable possibility of the new theory triggering development which could result in substantiating his claim.  Shade v Shinseki, 24 Vet. App. 110 (2010).


ORDER

A compensable evaluation for left ear hearing loss is denied.

New and material evidence not having been received, the previously denied claim of service connection for right ear hearing loss is not reopened; the appeal is denied.



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


